                Case 2:20-cr-00191-AC Document 7 Filed 12/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   2:20-cr-00191-AC
                                          )
12                     Plaintiff,         )   [Proposed] ORDER TO DISMISS AND
                                          )   VACATE STATUS CONFERENCE
13         v.                             )
                                          )
14   ZMONTE L. HARRIS,                    )   DATE: January 19, 2021
                                          )   TIME: 9:00 a.m.
15                     Defendant.         )   JUDGE: Honorable Allison Claire
                                          )
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-cr-00191-AC with

20   prejudice is GRANTED.

21         It is further ordered that the status conference scheduled on

22   January 19, 2021, is vacated.

23   IT IS SO ORDERED.

24

25   Dated: December 22, 2020

26

27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                   1              U.S. v. ZMONTE L. HARRIS
